Order entered February 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00752-CR
                                       No. 05-13-00753-CR

                              GEORGE CONTRERAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-31118-S, F12-31119-S

                                            ORDER
       The Court REINSTATES these appeals.

       On October 31, 2013, the Court ordered the trial court to make findings regarding why

the clerk’s and reporter’s records had not been filed. To date, we have not received the findings

or the clerk’s records. We have received the reporter’s record. Accordingly, in the interest of

expediting the appeals, this is now the order of the Court.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                    /s/   LANA MYERS
                                                          JUSTICE